

113 S1490 IS: To delay the application of the Patient Protection and Affordable Care Act.
U.S. Senate
2013-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1490IN THE SENATE OF THE UNITED STATESSeptember 10, 2013Mr. Flake (for himself, Ms. Ayotte, Mr. Scott, Mr. McConnell, Mr. Burr, Mr. Chambliss, and Mr. Coburn) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo delay the application of the Patient Protection and
		  Affordable Care Act.1.Delay in application of
			 Patient Protection and Affordable Care Act(1)One-year delay
			 in PPACA provisions scheduled to take effect on or after January
			 1, 2014Notwithstanding any other provision of law,
			 any provision of (including any amendment made by) the Patient Protection and
			 Affordable Care Act (Public Law 111–148) or of title I or subtitle B of title
			 II of the Health Care and Education Reconciliation Act of 2011 (Public Law
			 111–152) that is otherwise scheduled to take effect on or after January 1,
			 2014, shall not take effect until the date that is one year after the date on
			 which such provision would otherwise have been scheduled to take effect.(2)One-year
			 suspension of certain tax increases already in effectNotwithstanding any other provision of law,
			 in the case of any tax which is imposed or increased by any provision of
			 (including any amendment made by) the Patient Protection and Affordable Care
			 Act (Public Law 111–148) or of title I or subtitle B of title II of the Health
			 Care and Education Reconciliation Act of 2011 (Public Law 111–152), if such tax
			 or increase takes effect before January 1, 2014, such tax or increase shall not
			 apply during the 1-year period beginning on such date.